OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the published specification US 2020/0346831. 
Response to Amendment
The Amendment filed 28 April 2022 has been entered. Claims 1 and 3 have been amended; claims 2 and 5 have been canceled. As such, claims 1, 3, 4, and 6 remain pending and under consideration/have been examined on the merits. 
The amendments to the specification have overcome the objection(s) to the specification previously set forth in the Non-Final Office Action dated 29 December 2021 (hereinafter “Non-Final Office Action). The aforesaid specification objections have been withdrawn.
The replacement/corrected Drawing of Figure 8 is acknowledged, has been accepted by the Examiner, and has overcome the objection(s) thereto previously set forth in the Non-Final Office Action. As such, the objection(s) to the drawings have been withdrawn.
The amendments to the claims have overcome the rejection of claims 1-6 under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action. The 112(b) rejections have been withdrawn, and the Examiner thanks Applicant for correcting the issues. 
The amendments to the claims have also overcome the rejection of claims 1-6 under 35 U.S.C. 103 over Jongsma in view of Oberholzer, Kazeoka, Ito, and Boehler previously set forth in the Non-Final Office Action. The aforesaid 103 rejection has been withdrawn.
However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims.

Claim Interpretation
It is noted that the following claim interpretation analysis is not set forth under, nor associated with 35 U.S.C. 112(f), nor do the claims recite “means for” or other similar generic placeholder language. Rather, the analysis is provided to impart clarity to record through illustration of the claimed invention, and thus to illustrate the basis of the rejection thereafter. 

    PNG
    media_image1.png
    444
    677
    media_image1.png
    Greyscale

Figure 1. Heat sealed lid prior (top) and subsequent to (bottom) being seamed onto a can body

Shown above in Figure 1 is the claimed/disclosed heat sealed lid as illustrated in Figures 1B (top) and 2B (bottom) of the specification. As is generally well-understood in the art, the lid includes two components, an annular-shaped frame (also referred to in the art as a cover ring) having (i) an opening in the middle defined by a circumferential flange and (ii) an outer curled lip for subsequent seaming to a can body (as shown in the bottom half of the Figure); and a laminate which is sealed to the cover ring (over said opening) on the circumferential flange, where said laminate functions as the can lid which is peeled/torn off or otherwise removed in order to access the contents of the can.
With respect to claim 1, the “resin laminate aluminum foil” forms the laminate/lid as described above, illustrated (21); and the “resin film laminate metal sheet” forms the cover ring as described above, illustrated (22). The claimed first contact region (A1) is where the resin film laminate metal sheet (ring) and the resin laminate aluminum foil (lid) are bonded/sealed; and the claimed second contact region (A2) is where the second resin film and the first resin film are in contact with each other. The second contact region (A2) is formed by an outward-facing curl in the resin film laminate metal sheet (ring), illustrated (131) and referred to in the claims as the second seamed side frame portion. As such, the first seamed side frame portion, illustrated (31), is understood to be the portion of the cover ring which is seamed to the can body and therefore located on an other end side of the first contact region, as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jongsma et al. (US 2009/0250464; “Jongsma”) (prev. cited) in view of:
Oberholzer (US 2008/0078766; “Oberholzer”) (prev. cited);
Kazeoka et al. (US 2009/0133830; “Kazeoka”) (prev. cited);
Ito et al. (US 4,589,568; “Ito”) (prev. cited);
Boehler et al. (US 2011/0127268; “Boehler”) (prev. cited); and
Matuszak (US 5,069,355; “Matuszak”) (prev. cited, newly relied upon) and/or Nelson et al. (US 5,752,614; “Nelson) (newly cited) and/or Stewart (US 4,867,336; “Stewart”) (newly cited). 
Regarding claim 1, Jongsma discloses a container lid including (i) a cover ring including an inner flange defining an opening, an outward curl located at the inner circumference of said flange (thus forming the periphery of said opening), and an outer rim for seaming to a container body; and (ii) a membrane of the peelable type which is heat sealed to said flange and covers the opening [Abstract; Figures 1, 2, 5, 7; 0001-0004, 0009, 0015, 0039, 0040, 0046-0048]. Shown below in Figure 2 is the container lid of Jongsma as illustrated in Figures 1 and 2 therein, provided in order to illustrate the basis of the rejection in comparison to Figure 1 above (claimed/disclosed heat sealed lid).  


    PNG
    media_image2.png
    484
    380
    media_image2.png
    Greyscale

Figure 2. Heat sealed lid of Jongsma

Upon comparison between Figure 1 (claimed/disclosed heat sealed lid) and Figure 2 (heat sealed lid of Jongsma) herein, it can be said that the structures of the lids are substantially identical in terms of the planar inner flange of the cover ring; the inner flange having an outward curl at the inner circumference thereof (thereby defining the periphery of the opening); and the membrane being heat sealed to the planar portion of the flange (as well as in contact with the outward curl of the flange). As illustrated above in Figure 2: the cover ring (2); flange (3); outward curl (4); membrane/lid (7); and outer rim (5).  
In a particular embodiment, Jongsma discloses that the membrane includes a base layer of aluminum and an inner-facing (toward the flange) sealant layer [0050, 0052, 0054, 0074, 0075; Figure 7]. The aluminum is disclosed as having a thickness of micrometer magnitude [0052] and therefore reads on aluminum foil, given that there is no thickness range or other feature/property associated with “foil” recited in claim 1. The sealant layer may be a polypropylene-based resin [0054, 0074]. As such, the membrane of Jongsma reads on the claimed resin laminate aluminum foil having an aluminum foil and a first resin film covering one surface of the aluminum foil. 
In the aforesaid embodiment (with numerals referencing Figure 7 of Jongsma), the cover ring, formed of a metal (layer) (2) such as steel or aluminum [0046], has on its surface facing the membrane (i.e., the surface of the cover ring flange which is sealed to the membrane) a matrix of layers [0050, 0054, 0074, 0075; Figure 7] comprising an “adhesive” layer of grafted-polypropylene (i.e., modified polypropylene) (14) having a thickness of 2-15 µm, a “peelable” layer including a blend of polypropylene and polyethylene (15) having a thickness of 15-80 µm, and a “sealant” layer comprising polypropylene (16) (thickness 2-15 µm). 
The cover ring having the aforesaid matrix of layers disposed thereon reads on the claimed resin film laminate metal sheet including a metal sheet and a laminate film covering one surface of the metal sheet, said laminate film including a base layer of modified polypropylene-based resin (and being in contact with the metal sheet), and an adhesion layer formed on one side of the base layer, where the adhesion layer contains a first polypropylene-based resin and a polyethylene-based resin. 
As shown in Figure 7, the peelable layer (15, blend of PP and PE), of which reads on the claimed adhesion layer, is in contact with sealant layer (16) which in turn contacts sealant layer (22) of the membrane (of which reads on the claimed first resin film). As such, the peelable layer (15) is reasonably interpreted as being in contact with “an other surface side of the first resin film” as claimed. In other words, the limitation in the claim is not so narrow as to require that the adhesion layer be disposed on and in contact with the first resin film (i.e., the surface of the first resin film which is not in contact with the aluminum foil and is intended for bonding to the laminate metal sheet), but rather is interpreted broadly such that “an other surface side” of the first resin film is merely a side (not necessarily the surface thereof) of the first resin film not bonded to the aluminum foil, of which may be formed by an intervening layer, i.e., sealant layer (16) of Jongsma. 
The thickness of the adhesive layer (14) (comprises grafted-polypropylene; reads on the claimed base layer) being from 2-15 µm is within the claimed thickness range of 1.0-18.0 µm. The thickness of the peelable layer (15) (comprises PP/PE blend; reads on claimed adhesion layer) being from 15-80 µm overlaps with and therefore renders prima facie obvious the claimed range of 1.0-15.0 µm (see MPEP 2144.05(I)). 
As is clear from the foregoing (including Figure 2), the cover ring of Jongsma (reads on resin film laminate metal sheet) includes a first contact region in contact with the first resin film (i.e., where the membrane is bonded to the flange of the cover ring); a first seamed side frame portion on one end side of the first contact region (i.e., the outer rim (5)); and a second seamed side frame portion on the other end side of the first contact region (i.e., outward curl (4)). 
Jongsma is silent regarding (i) the cover ring including a thermoplastic polyester resin disposed on the surface of the metal layer (2) which faces the interior of the can (claimed second resin film); (ii) the melting point of the aforesaid thermoplastic polyester resin being higher than the melting point of the PP/PE blend of the adhesion layer by 40°C and within the range of 200-300°C; and therefore silent regarding (iii) the thermoplastic polyester resin (second resin film) being in contact with the sealant layer (22) of the membrane (first resin film) at the second seamed side frame portion (i.e., the outward curl of the flange); and lastly silent regarding (iv) one or more intermediate layers interposed between the adhesive layer (14) (claimed base layer) and the peelable layer (15) (claimed adhesion layer).
With respect to (iv), Jongsma explicitly states that matrix may include more or less layers if desired [0078]. 
(A) Oberholzer teaches that requirements for corrosion resistance of the internal surface of metal containers (against chemically aggressive or humid/liquid goods) must also be met by conventional metal lids and lid rings for said metal containers [Abstract; Figures 1, 9-12; 0005]. Oberholzer teaches that metal sheets from which the lid rings are manufactured, of which typically include polypropylene coatings on the outer surface thereof for heat sealing to the membrane, may be coated on the inner surface (facing inside of container) with a polyethylene terephthalate (polyester) coating, in order to provide the aforesaid corrosion resistance [0005].
(B) Kazeoka discloses a laminated metal sheet used as a (stock) material for food cans and other containers comprising a metal sheet laminated on front and back surfaces with different types of resins having different melting points [0001, 0002, 0004, 0005, 0026-0028, 0030, 0049]. Kazeoka teaches that when forming easy-peel (easy open end) can lid (rings) [0059; Figure 9] which are laminated to membranes having polypropylene-based resin layers as the sealant layer material, the low melting point resin side of the metal sheet faces the membrane to improve heat sealability, and thus the high melting point resin side faces the inside of the container. Kazeoka teaches that typical resins for the aforesaid include polypropylene, such as modified polypropylene, having a melting point of about 168°C (such as 166°C), as the low melting point resin; and polyethylene terephthalate (PET), having a melting point of 265°C (and a thickness of 10-30 µm for appropriate/desired corrosion resistance), as the high melting point resin [0005, 0016, 0030, 0050-0054, 0059-0061]. Kazeoka teaches that the difference in melting points, when (specifically) forming the low-melting point resin to have a higher thickness than that of the high melting point resin (noted that Jongsma teaches the matrix of layers having a total thickness which is larger than 10-30 µm for the PET layer taught by Kazeoka), results in resistant to whitening when bending/working the laminated metal sheet (into containers, lid rings) and helps prevent sticking of either resin to processing equipment (rollers) [0008, 0033, 0053, 0054, 0073; Table 1, No 4; Table 2, No. 4]. 
(C) Ito discloses a packaging container which excels in high seal strength as well as ease of opening for removal of contents [Figure 6; col 2, 15-30], including a container body having a flanged opening, and a lid which is heat sealed to the flanged opening [col 2, 30-40]. Ito teaches that innermost heat sealing layer (24) (of the lid), of which is heat sealed to the inner layer of the tray (23) formed from polypropylene or polyethylene [col 5, 20-25], is formed from a blend of polypropylene and polyethylene [col 5, 40-45]. Ito teaches that to achieve a balance between heat sealability and peel openability, the blending weight ratio of PE to PP is 20:80 to 50:50 [col 5, 39-45], i.e., 20-50 wt.% of PE.
(D) Boehler discloses a metal container and a peelable foil lid which closes the opening of the container and is heat sealed to the rim of the opening [Abstract; Figures 1, 4, 5; 0003, 0004, 0006, 0007, 0020-0022]. Boehler teaches that the suitable heat seal layers (for heat sealing the lid to the container rim) include polymeric materials designed to melt at heat seal temperatures such as 150-180°C (i.e., the materials have a melting point within this range), where suitable polymeric materials include blends of polyethylene and polypropylene [0037, 0038].
(E) Matuszak discloses an easy-opening closure for the hermetic sealing of packaging containers, said closure in the form of/including an annular cover ring (20) and a peelable membrane (30) heat-sealed to the cover ring and closing the opening thereof [Abstract; Figures 1-4, 10; cols 4-6]. Matuszak discloses that the cover ring is formed from an aluminum or steel substrate; an adhesive layer thereon; and at least two polymer layers formed on said adhesive layer [col 4, 49-68; col 5, 1-13]. Matuszak teaches that additional layers (similar to Jongsma) may be utilized in the aforesaid arrangement to provide additional barrier properties, temperature protection, etc., said additional layers including, inter alia, polypropylene [col 4, 50-60].
(E) Nelson discloses a similar easy-opening closure to that of Jongsma and/or Matuszak [Abstract; Figs. 1-8], said closure including an annular cover ring (formed from steel or aluminum) forming an opening, and a membrane closing said opening [Figs. 1-8; col 1, 38-64; col 5, 5-10]. The annular cover ring includes at least one layer of polypropylene on the outer surface thereof for heat-sealing to a corresponding polypropylene heat-seal layer on the opposing surface of the membrane patch [col 5, 1-22]. Nelson teaches that additional layers may be utilized (on the membrane ring) to add strength to the membrane ring [col 5, 20-40].
(E) Stewart teaches that grafted-polypropylene (with maleic anhydride) tie layers (i.e., adhesive layers) for lids and containers formed from laminates inclusive of said tie layers (as well as heat-sealable polypropylene layers), function as water barrier layers for both the lid and the container itself [col 3, 1-13, 45-65; col 5, 20-35]. 
Jongsma and Oberholzer are both directed to metal containers having lids heat sealed to the rim of the container, the heat sealing material including PP-based resin. Jongsma and Kazeoka are both directed to metal containers having lids heat sealed to the rim of the container, the heat sealing material including PP-based resin. Jongsma and Ito are both directed toward heat sealed containers, where the heat seal is formed between adjacent PP-based layers. Jongsma and Boehler are both directed to metal containers having lids heat sealed to the rim of the container. Jongsma and Matuszak, Nelson, and/or Stewart are all directed toward heat-sealable closures for containers which utilize heat-sealable polypropylene layers and polypropylene adhesive layers therefor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have coated the inner surface of the cover ring of Jongsma with a polyethylene terephthalate (PET), as taught by Oberholzer, in order to provide the cover ring with resistance to corrosion from contents intended to be placed in the container.
It also would have been obvious to have utilized a PET (for the aforesaid inner surface coating) having a melting point of 265°C and layer thickness of 10-30 µm, as taught by Kazeoka, in order to prevent whitening of the PET during working of the laminated metal sheet into the cover ring and in order to prevent sticking of the PET or PP-based layers to processing equipment during formation of the sheet material (prior to working of said sheet material into the cover ring), given that the combined matrix (14, 15, 16; all of which are polypropylene-based) layer thickness (of Jongsma) would have been larger than that of the PET layer, as required by Kazeoka for attaining the aforesaid reduction in whitening and prevention of sticking. Additionally or alternatively, the PET layer thickness would have provided corrosion resistance, as taught by Kazeoka, and the PET (and melting point thereof) would have been recognized as suitable for forming the interior lining for metal cans, can lids, and can lid rings (which are formed via or otherwise subject to, metal-working processes) for the purpose of imparting corrosion resistance thereto (see MPEP 2144.07). 
It also would have been obvious to have utilized a PE:PP blend weight ratio of 20:80 to 50:50, as taught by Ito, in the peelable layer (15) of Jongsma (of which is formed from the blend of PP and PE) in order to provide the optimum balance between heat seal strength and ease of opening of the membrane. 
Further, given that the aforesaid peelable layer (15) is formed from a blend of PP and PE and functions as the peelable component of the heat seal between the cover ring and the membrane, it would have been obvious to have formulated the blend (i.e., picking and choosing particular PP and/or PE (see MPEP 2144.07); utilizing different ratios within the 20:80 to 50:50 limit (see MPEP 2144.05(II)(A) and (B)) to have a melting point within the range of 150°C to 180°C, as taught by Boehler, as the aforesaid range would have been recognized within the art as sufficient for providing the necessary degree of heat seal between the container and lid materials, including for peelable seals. 
Last, given that (1) Jongsma discloses that additional layers may be present in the matrix (defined by adhesive layer (14), peelable blend layer (15) and sealant layer (16)); also in view of (2) MPEP 2144.04(VI)(B) which states that the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced; and further in view of (3) the cited teachings of Matuszak and/or Nelson and/or Stewart above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included an additional adhesive layer of grafted-polypropylene between adhesive layer (14) and peelable blend layer (15), in order to provide additional barrier properties (as taught generally by Matuszak), such as water barrier properties (as taught specifically by Stewart, i.e., increased resistance to water), and/or to provide additional strength to the flange of the cover ring (as taught by Nelson), wherein polypropylene would have been recognized in the art as suitable for the aforesaid purpose(s) (see MPEP 2144.07), including specifically (maleic anhydride) grafted-polypropylene. 
The heat sealed lid of Jongsma, as modified, would have comprised all of the features set forth above, and would have further comprised (i) a coating of PET having a melting point of 265°C and a layer thickness of 10-30 µm disposed on the inner surface (that which faces the interior of the container) of the cover ring (i.e., disposed on the metal sheet opposite the PP-based matrix layers before being worked into the cover ring shape and sealed to the membrane); (ii) the blending amount of PE in the blend of peelable layer (15) (reads on adhesion layer) would have been from 20-50 wt.% relative to the total amount of PE and PP (i.e., the total amount of resin); (iii) the aforesaid blend of the peelable layer (15) would have exhibited a melting temperature within the range of 150°C to 180°C; and (iv) an additional layer(s) of grafted polypropylene (i.e., modified polypropylene; tie/adhesive layer) positioned between adhesive layer (14) and peelable layer (15) (reads on the claimed one or more intermediate layers between the adhesion layer and the base layer).
As such, the blending amount of 20-50 wt.% polyethylene overlaps with and therefore renders prima facie obvious the claimed range of 1.0 to 45.0 mass% (see MPEP 2144.05(I)). The PET layer of the cover ring (reads on second resin film containing a thermoplastic polyester resin), having a melting point of 265°C, would have been at least 40°C higher than the melting point of peelable layer (15) of 150-180°C. The PET melting point of 265°C also would have been within the claimed range of 200-300°C. 
Given that the cover ring of Jongsma, as modified above, includes the outward curl located at the inner circumference of the flange, the PET layer, having been coated on the metal sheet (on the surface facing the interior of the can) of the cover ring (prior to being worked into said ring, i.e., the ring being formed from laminated sheet metal), due to its positioning would have been in contact with sealant layer (22) of the membrane (of which reads on the claimed first resin film), thereby meeting the limitation in claim 1 of “the second seamed side frame portion has a second contact region in which the first resin film and the second resin film are in contact with each other”. As such, the heat sealed lid of Jongsma, as modified above, reads on all of the limitations of claim 1.
Regarding claim 3, as set forth above in the rejection of claim 1, the heat sealed lid of Jongsma, as modified, would have comprised an additional layer of grafted-polypropylene (i.e., modified polypropylene) between adhesive layer (14) and peelable layer (15), of which reads on the limitations of claim 3.
Regarding claims 4 and 6, it is noted that Jongsma is replete (in the written description) with the heat sealed lid being for a container; is illustrated as being seamed to a container (see Figure 2 herein); and includes claims for a container equipped with the disclosed lid (claim 12 therein). The Examiner is interpreting the phrase “obtained using the heat sealed lid” as the claimed can(s) being formed to include the heat sealed lid or “formed including the heat sealed lid”. As such, it is clear that the can having said heat sealed lid seamed thereto, disclosed by Jongsma, as modified (see rejection of claims 1 and 3 above), reads on the limitations of claims 4 and 6.

Response to Arguments
Applicant’s arguments, see Remarks filed 28 April 2022, pp. 8-13, with respect to the rejection of claims 1-6 under 35 U.S.C. 103 previously set forth in the Non-Final Office Action (see paragraph 7 above for identification of the prior art of record), have been fully considered and found persuasive. As such, and as stated above in paragraph 7, the aforesaid 103 rejection has been withdrawn, and new grounds of rejection are set forth herein, necessitated by the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782

/LEE E SANDERSON/Primary Examiner, Art Unit 1782